Citation Nr: 1201691	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 8, 2008, for the grant of nonservice-connected (NSC) pension benefits.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Pension Management Center.  

In July 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal.  

2.  On May 5, 2003, the RO received formal claims for service connection for a bilateral knee disorder and lung disorder.  

3.  The Veteran's May 2003 formal application for compensation benefits did not include a claim for pension benefits.  

4.  An informal claim for pension benefits was received by the RO on October 7, 2008.  


CONCLUSION OF LAW

The criteria for an effective date of October 7, 2008, but no earlier, for the grant of entitlement to nonservice-connected pension benefits, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2011); 38 C.F.R. §§ 3.155, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Board observes that a claim for an earlier effective date for the award of non-service-connected pension is a downstream issue from the original grant of such benefit.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In this case, the Veteran's claim was granted and an effective date was assigned in the November 2009 decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board however points out that the Veteran was sent a letter in March 2009 that generally explained the law as it pertains to effective dates.  

The Board also notes that all identified and pertinent records have been obtained and considered.  Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with applicable laws and regulations would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

As noted below, the Veteran was granted Social Security Administration (SSA) disability benefits prior to the receipt of the claim at hand.  VA has not obtained the medical records corresponding to this grant of SSA benefits.  However, the contents of these records are irrelevant to the claim at hand because they reflect treatment dating prior to the receipt of the claim, which is the earliest date that entitlement to this particular benefit can be granted.  As a legal matter, there is no possibility whatsoever that the contents of the SSA records could affect the current claim.  Accordingly, there is no duty to obtain such records.  38 C.F.R. § 3.159(b)(3).

Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  

The effective date of an award of nonservice-connected pension benefits will be the date of the receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Additionally, the applicable regulation provides more specifically that the effective date for a claim for disability pension received on or after October 1, 1984 is the date of receipt of the claim.  38 C.F.R. § 3.400(b)(ii).  However, an award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies the benefit sought.  38 C.F.R. § 3.155(a).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

With regard to the terms "application" or "claim," the Board notes that once a formal claim for pension has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits, provided that a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

On May 5, 2003, the RO received the Veteran's formal application for service connection for a bilateral knee disorder and a lung disorder.  The application was filed via a VA Form 21-526, Veteran's Application for Compensation and/or Pension.  The Veteran indicated that he was applying only for compensation, and as such, Parts A, B, and C were completed; parts necessary for a claim for service connection.  However, he did not complete Part D of the form, which is necessary for a claim for pension.  Instead, the pension section was marked out with an "X,"along with an abbreviation of "s/c" written on each page of that particular section.  In June 2003, the RO sent the Veteran a VCAA letter informing him that the RO was working on his claims for service connection for a bilateral knee disorder and lung disorder.  The Veteran's service connection claims were denied in July 2003 and September 2003 rating decisions, and the Veteran did not appeal either decision.  As such, both rating decisions became final.  

In June 2007, the Veteran filed an informal service connection claim for his bilateral knee disorder.  He claimed that his knees were injured in service in the line of duty.  Accompanying the June 2007 informal claim, the Veteran also submitted a June 2007 VA outpatient treatment note and a May 2007 SSA decision.  The May 2007 SSA decision concluded that the Veteran has been disabled since September 29, 2005, due to his degenerative joint disease of both knees and tuberculosis, both considered as severe impairments.  It was also noted that he had not engaged in substantial gainful activity since September 29, 2005, the alleged onset date.  Similarly, the June 2007 VA outpatient treatment note stated that the Veteran has not been substantially employed since September 29, 2005, and was approved for SSA disability benefits.  A diagnosis of stage III to IV osteoarthritis of the right knee was made in May 2007, and it was determined that based on his age, education, work experience, and residual functional capacity, no jobs exist in significant numbers that he can perform.  

The RO reopened the Veteran's claims for service connection for right knee osteoarthritis and a left knee disorder, but denied the claims on the merits.  In June 2008, the Veteran's attorney submitted a notice of disagreement (NOD) with the decision dated August 29, 2007, denying "service connection . . . ."  A formal hearing with a Decision Review Officer (DRO) was requested by the Veteran's attorney, and on October 7, 2008, an informal hearing with a DRO and the Veteran's attorneys was conducted.  At the October 2008 informal hearing, the Veteran's attorney withdrew the current claims on appeal and instead argued that the Veteran's original claim received in May 2003 should have also been a claim for nonservice-connected pension benefits.  See the October 2008 Informal Hearing summary.  He explained that error was made when a VA employee completed the Veteran's application for him and failed to complete the pension portion, even thought it was clear at the time the Veteran's income level met the requirements for pension at that time.  The attorney further added that the Veteran last worked in 2005, and has been receiving SSA disability benefits since September 2005.  The DRO determined that the October 2008 informal hearing summary would be processed as an informal claim for nonservice-connected pension benefits.  The Board notes that a formal application for pension benefits was also completed by the Veteran, dated November 2008.  After receipt of the Veteran's income (including SSA disability benefits), net worth, and a copy of his earnings from 1978 to 2008, the RO awarded nonservice-connected pension benefits, with an effective date of October 8, 2008.  See the November 2009 decision.  

In reviewing the evidence received by VA prior to October 7, 2008, the Board finds that the Veteran did not file a claim for any kind of disability pension until October 2008.  Although he submitted a formal application for benefits in May 2003, he clearly indicated that he was filing a claim for service connection.  While there was an option on the formal application to claim entitlement to pension benefits, such required the submission of additional information contained in Part D of the application.  The failure to submit Part D is further evidence that he did not intend to file a claim for pension, but only intended to claim service connection.  

There is nothing to suggest an actual claim for pension benefits in this information.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).  

Rather, the first and only claim for VA benefits based on nonservice-connected pension was the one date-stamped as received at the RO on October 7, 2008.  The Board notes that a benefit sought need not be requested in specific language.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Rather, the benefit sought must be identified in such a manner as to reflect an intent by the veteran to file a claim for the particular benefit sought.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  Nonetheless, in the absence of evidence of a nonservice-connected pension claim having been filed before October 7, 2008, the Board cannot find that the Veteran expressed to VA any intention to file a claim for the award of nonservice-connected disability pension benefits prior to October 7, 2008.  Although the Veteran's representative alleges that the Veteran intended to file for pension benefits in May 2003, the Veteran admitted that he did not know what type of benefits he was seeking to claim because he was uninformed of VA benefits overall.  See Board hearing transcript, p. 4.  Even if the Board were to accept the Veteran's contentions, the evidence in this case appears to cast doubt upon Veteran's assertion that had he known of the nonservice-connected disability pension benefits in May 2003, he would have applied for them as well.  

The Board notes that there is, however, a provision of law which permits veterans to seek a retroactive award if certain conditions are met.  Specifically, if, within one year from the date on which the veteran became permanently and totally disabled, a veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the pension award may be made effective from the date of receipt of the claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(ii)(B) (emphasis added); see also 38 C.F.R. § 3.151(b).  In this case, the Veteran does not claim that he had a physical or mental incapacitation during this period.  Rather, he simply argues that he was unaware that he would qualify for pension benefits and since, he would have qualified if he had applied, then he should be awarded an earlier effective date.  It is not shown that the Veteran's disabilities were so incapacitating as to prevent him from filing a pension claim for at least 30 days following the date of permanent and total disablement.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

The Board also acknowledges the Veteran's contention that he was never informed of his rights of pension benefits by the VA service representative that filled out his formal application in May 2003.  At the July 2011 hearing, the Veteran testified that he trusted the VA employee to complete the paperwork for him accurately, and to inform of any potential benefits he was eligible to receive as a wartime Veteran.  He explained that had he been accurately informed of the available pension benefits, he would have completed Part D of the application.  

Although it is unfortunate that the Veteran was not informed of all the potential benefits available to him, including nonservice-connected pension benefits, his claimed lack of awareness does not provide a legal basis for entitlement.  Erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29 (1994).  Therefore, while it is unfortunate that the Veteran was unaware of his eligibility for nonservcie-connected pension benefits, that factor does not provide a basis for an allowance of this appeal.  

In sum, the claims folder contains no statements or evidence dated prior to October 7, 2008, that could be reasonably construed as a formal or informal claim for nonservice-connected disability pension benefits.  Accordingly, there is no basis for granting an earlier effective date based on the receipt of a formal or informal claim prior to October 7, 2008.  In this vein, however, the Board notes that the effective date of October 8, 2008 was incorrectly assigned.  Rather, the proper effective date for the award of the Veteran's nonservice-connected disability pension benefits should be October 7, 2008 - the date the informal claim for nonservice-connected pension benefits was received by the RO.  Although this claim is granted to that extent, the Board finds no basis to provide an effective date that is any earlier than October 7, 2008.  



ORDER

Entitlement to an effective date of October 7, 2008, but not earlier, for the grant of nonservice-connected disability pension benefits is granted.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


